Exhibit 10.3

 

EXECUTION VERSION

 

AMENDED AND RESTATED INVESTOR AGREEMENT

 

THIS AMENDED AND RESTATED INVESTOR AGREEMENT, dated as of October 11, 2013 (this
“Agreement”), is between VIVENDI, S.A., a societe anonyme organized under the
laws of France (“Vivendi”), VIVENDI HOLDING I LLC (as successor to VGAC LLC, a
Delaware limited liability company), a Delaware limited liability company (“VHI
LLC” and together with Vivendi, the “Vivendi Parties”), ACTIVISION
ENTERTAINMENT  HOLDINGS, INC. (f/k/a VIVENDI GAMES, INC.), a Delaware
corporation (“Games”), and ACTIVISION BLIZZARD, INC., a Delaware corporation
(the “Company”), and amends and restates in its entirety that certain Investor
Agreement, dated as of July 9, 2008 (the “Original Agreement”), between Vivendi,
VGAC LLC, Games and the Company.

 

RECITALS

 

WHEREAS, Vivendi, VGAC LLC, Games, the Company and Sego Merger Corporation, a
Delaware corporation and wholly owned subsidiary of the Company, entered into a
Business Combination Agreement (the “Combination Agreement”), dated as of
December 1, 2007, which provided for, among other things, the combination of the
respective businesses of the Company and Games upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, Vivendi, ASAC II LLP, an exempted limited partnership organized under
the laws of the Cayman Islands and acting by ASAC II LLC, its general
partner(“ASAC”), and the Company entered into a Stock Purchase Agreement (the
“Purchase Agreement”), dated as of July 25, 2013, pursuant to which, among other
things, (a) the Company agreed to purchase from Vivendi (the “Purchase
Transaction”) all of the capital stock of Amber Holding Subsidiary Co., a
Delaware corporation and wholly-owned subsidiary of Vivendi (“New VH”), which at
the time of the Purchase Transaction would be the direct owner of 428,676,471
shares of the Company’s common stock, par value $0.000001 per share (“Common
Stock”), in exchange for $5,830,000,005.60 in cash and (b) ASAC agreed to
purchase from Vivendi 171,968,042 shares of Common Stock (the “Private Sale”),
in each case, upon the terms and subject to the conditions set forth therein;

 

WHEREAS, following the consummation of the Purchase Transaction and the Private
Sale, Vivendi and its Controlled Affiliates will own 82,999,377 shares of Common
Stock (the “Remaining Shares”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the Purchase Transaction; and

 

WHEREAS, parties desire to set forth in this Agreement certain terms and
conditions upon which Vivendi will hold shares of Common Stock.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

1. Definitions.

 

(a)                                 For purposes of this Agreement, the
following terms shall have the meanings set forth elsewhere in this Agreement or
set forth below:

 

“Affiliate” shall have the meaning set forth in rule 12b-2 under the Exchange
Act; provided, however, that, for purposes of this Agreement, the Vivendi
Parties shall not be deemed to control, be controlled by, or be under common
control with, or be an Affiliate of, the Company or any of its subsidiaries, or
vice versa.

 

“Applicable Securities” means, with respect to any Registration Statement, the
Registrable Securities identified in the Demand Notice or Piggyback Notice (or,
in the case of the Market Offering Registration Statements, the Remaining Shares
that are required to be registered thereunder pursuant to the terms of the
Purchase Agreement) relating to such Registration Statement and any Registrable
Securities which any other Holder is entitled to, and requests, be included in
such registration statement within 20 days after receiving such notice.

 

“beneficial owner” has the meaning attributed to it in Rules 13d-3 and 13d-5
under the Exchange Act, whether or not applicable, except that a “person” shall
not be deemed to have “beneficial ownership” of any shares that any such person
has the right to acquire, whether or not such right is exercisable immediately
or within sixty (60) days after the date as of which such determination is being
made (the term “beneficial ownership” shall have a correlative meaning to the
term “beneficial owner”).

 

“BMC” means the tax scheme recognized and authorized by the French Ministry of
the Economy and Finance known as “corporate taxation on global profits” (or,
bénéfice mondial consolidé).

 

“Board” means the board of directors of the Company.

 

“Bylaws” means the Amended and Restated By-Laws of the Company, as adopted on
February 10, 2010.

 

“Cash-Settled Equity Awards” means stock appreciation rights and/or restricted
stock units, in each case, in respect of the common stock of Vivendi that were
awarded to Games Employees prior to the Combination Closing Date under the
Vivendi Equity Plans.

 

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, dated July 9, 2008, and as amended on August 15, 2008.

 

“Closing” shall have the meaning set forth in the Purchase Agreement.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Combination Closing Date” means July 9, 2008.

 

“Commission” means the United States Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“control” shall have the meaning set forth in rule 12b-2 under the Exchange Act.

 

“Controlled Affiliate” of a person shall mean an Affiliate controlled, directly
or indirectly, by such person.

 

“Demand Notice” means a notice given by a Holder pursuant to Section 5.1(a).

 

“Demand Registration” means a registration under the Securities Act of an offer
and sale of Registrable Securities effected pursuant to Section 5.1 hereof,
which, notwithstanding the last sentence of Section 5.1(a), shall include the
registration of Registrable Securities under each Market Offering Registration
Statement.

 

“Demand Registration Statement” means a registration statement filed under the
Securities Act by the Company pursuant to the provisions of Section 5.1 hereof
(including, for the avoidance of doubt, each Market Offering Registration
Statement required to be filed pursuant to the Purchase Agreement), including
the Prospectus contained therein, any amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference in such registration statement.

 

“Effectiveness Period” means, with respect to any Registration Statement, the
period during which such Registration Statement is effective.

 

“Effective Time” means, with respect to any Registration Statement, the date on
which the Commission declares such Registration Statement effective or on which
such Registration Statement otherwise becomes effective under the Securities
Act.

 

“Electing Holder” means, with respect to any Registration, each Holder that is
entitled and elects to sell Registrable Securities pursuant to such Registration
and this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Games Employees” means employees of Games or any of its Subsidiaries on or
prior to the Combination Closing Date.

 

“Holder” means (i) Vivendi, (ii) each of its Controlled Affiliates and
(iii) each holder of Registrable Securities that acquires from Vivendi or any of
its Affiliates a number of shares of Common Stock that, as of the time of such
acquisition, constitutes 10% or more of the aggregate number of issued and
outstanding shares of Common Stock.

 

“Independent Director” means any individual serving on the Board who is not an
Ineligible Nominee.

 

“Ineligible Nominees” means any individual who (a) is a former director, officer
or employee of Vivendi or any of its Controlled Affiliates, (b) is an officer or
director of any Person who is a competitor of Vivendi or any of its Controlled
Affiliates, (c) is an officer or director of any Person that is or was a party
to any material action, suit or proceeding, claim or arbitration in which
Vivendi or any of its Controlled Affiliates is or was an adverse party, (d) is a
member or

 

3

--------------------------------------------------------------------------------


 

partner of ASAC, ASAC GP LLC, or an officer or director of ASAC, ASAC GP LLC, or
any member of partner thereof or (e) does not qualify as an “independent
director” as such term is defined in Rule 4200(15) of the rules promulgated by
The Nasdaq Stock Market, Inc. which apply to issuers whose common stock is
listed on the Nasdaq Global Market (or any successor rules as may be promulgated
from time to time, or, if the Company’s Common Stock is listed on a different
national securities exchange, the comparable “independent director” requirements
of such other exchange).

 

“JFG Employment Agreement” means that certain employment agreement, dated as of
January 12, 2004, between Vivendi and Jean-Francois Grollemund, as amended from
time to time.

 

“Market Offering Registration” means any Demand Registration under a Market
Offering Registration Statement.

 

“Market Offering Registration Statements” means the First Market Offering
Registration Statement and the Second Market Offering Registration Statement
(each as defined in the Purchase Agreement).

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“NASD Rules” means the Rules of the NASD, as amended from time to time.

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

“Piggyback Registration” means a registration under the Securities Act of an
offer and sale of Registrable Securities effected pursuant to Section 5.2
hereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A under the Act) included in a
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Applicable
Securities covered by a Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.

 

“Registrable Securities” means (a) the Remaining Shares, (b) any securities
issued or distributed with respect to, or in exchange for, any such Remaining
Shares or securities (whether directly or indirectly or in one or a series of
transactions) pursuant to any reclassification, merger, consolidation,
reorganization or other transaction or procedure and (c) any securities issued
or distributed with respect to, or in exchange for, any securities described in
clause (b) or this clause (c) (whether directly or indirectly or in one or a
series of transactions) pursuant to any reclassification, merger, consolidation,
reorganization or other transaction or procedure, other

 

4

--------------------------------------------------------------------------------


 

than, in the case of each of clauses (a), (b) and (c), any such securities that
are Unrestricted Securities.

 

“Registration” means a Demand Registration or Piggyback Registration.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of its obligations in respect of any Registration of Registrable Securities
pursuant to this Agreement, including but not limited to all registration,
filing and NASD fees, fees of any stock exchange upon which the Registrable
Securities are listed, all fees and expenses of complying with securities or
blue sky laws, all word processing, duplicating and printing expenses, messenger
and delivery expenses, the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “comfort” letters required by or incident to such performance and
compliance, premiums and other costs of policies of insurance obtained by the
Company against liabilities arising out of the public offering of Registrable
Securities being registered; provided, however, that notwithstanding the
foregoing Registration Expenses shall not include any fees and disbursements of
counsel retained by any Holders, underwriters, selling brokers or similar
professionals or any transfer taxes or underwriting discounts, fees or
commissions relating to the sale of the Registrable Securities.

 

“Registration Statement” means a Market Offering Registration Statement and each
registration statement filed by the Company with the Commission under the
Securities Act pursuant to the provisions of Section 5.1 or 5.2 hereof,
including the Prospectus contained therein, any amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock-Settled Equity Awards” means stock options and/or restricted stock, in
each case, in respect of the common stock of Vivendi that were awarded to Games
Employees prior to the Combination Closing Date under the Vivendi Equity Plans.

 

“Tax Contest” means any audit, assessment of tax, other examination by any
Taxing Authority, or any proceeding or appeal of such proceeding.

 

“Tax Return” means each tax return required to be filed by the Company or any of
its Subsidiaries by applicable Law.

 

“Taxing Authority” means any Governmental Entity having jurisdiction over the
imposition, determination, assessment, or collection of any tax.

 

“Termination Event” means the disposition by Vivendi and/or its Controlled
Affiliates of beneficial ownership of common stock of the Company which
disposition has the effect of causing Vivendi’s Voting Interest falling and
remaining below 9.9% for ninety (90) consecutive days.

 

5

--------------------------------------------------------------------------------


 

“Unrestricted Security” means any Registrable Security that (a) has been offered
and sold pursuant to a registration statement that has become effective under
the Securities Act, (b) has been transferred in compliance with Rule 144 under
the Securities Act (or any successor provision thereto) under circumstances
after which such Registrable Securities became freely transferable without
registration under the Securities Act and any legend relating to transfer
restrictions under the Securities Act has been removed or (c) is transferable
pursuant to paragraph (k) of Rule 144 (or any successor provision thereto).

 

“Vivendi Equity Plans” means those stock option and other equity-based plans set
forth on Schedule 1 attached hereto.

 

“Vivendi’s Voting Interest” means the percentage of the issued and outstanding
Common Stock beneficially owned by Vivendi and its Controlled Affiliates.

 

(b)                                 For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement, but if not defined therein or herein, shall have
the respective meanings ascribed to them in the Combination Agreement.

 

2. Vivendi Equity Awards.

 

2.1. Reimbursement for Stock-Settled Equity Award Expenses.  On or prior to
February 15th and August 15th of each year, Vivendi shall provide the Company
and Games with a statement (the “Equity Expense Statement”) setting forth, in
reasonable detail, the amount of the equity-based compensation expense recorded
by Vivendi and/or its Controlled Affiliates (other than the Company and its
Subsidiaries) during the preceding six month periods ended December 30th and
June 30th, respectively, in respect of grants of Stock-Settled Equity Awards to
Games Employees that were made after January 1, 2004 and prior to the
Combination Closing Date (such amount, a “Periodic Grant Expense”), which shall
be calculated in a manner consistent with Vivendi’s consolidated financial
statements. Within ten (10) business days after the Company’s receipt of an
Equity Expense Statement, the Company or Games shall pay to Vivendi an amount in
cash equal to the amount of the Periodic Grant Expense set forth therein.

 

2.2. Payment of Cash-Settled Equity Awards.

 

(a)                                 Promptly following the exercise of any
Cash-Settled Equity Award, (i) Vivendi shall provide the Company and Games with
a statement (an “Exercise Statement”) setting forth, in reasonable detail,
(A) the name of the exercising party, (B) the number, type and exercise price
(if any) of the Cash-Settled Equity Award(s) exercised by such person and
(C) the aggregate amount payable to such person with respect to such exercised
Cash-Settled Equity Award (the “Aggregate Exercise Payment”).

 

(b)                                 Games shall be responsible for all payments
in respect of the exercise of Cash-Settled Equity awards and, promptly following
receipt of each Exercise Statement, the Company or Games shall pay to the
applicable exercising party the amount of the Aggregate Exercise Payment set
forth in such Exercise Statement, less any applicable tax withholdings required
to be made by the Company or Games with respect to such payment.

 

6

--------------------------------------------------------------------------------


 

2.3. Reimbursement for Certain Social Security Contributions.  To the extent
still applicable, Games shall be responsible for all salary, bonus and other
compensation and benefits required to be paid or provided under the JFG
Employment Agreement.  In addition, within thirty (30) days after the end of
each quarterly period, Vivendi shall provide the Company and Games with a
statement (a “JFG Retirement Statement”) setting forth, in reasonable detail,
the amount of the contributions made by Vivendi or any of its Controlled
Affiliates (other than the Company and its Subsidiaries) in such quarterly
period to the French social security system in respect of the employment of
Jean-Francois Grollemund. Within ten (10) business days after the Company’s
receipt of a JFG Retirement Statement, the Company or Games shall pay to Vivendi
an amount in cash equal to the amount of the social security contributions set
forth therein (but in no event in excess of the maximum amount of the social
security contributions required under applicable law).

 

3. Voting and Related Matters.

 

3.1. Voting of Company Shares.   Until the 6-month anniversary of the first time
at which Vivendi and its Controlled Affiliates, in the aggregate, no longer
beneficially own 5% of the issued and outstanding Common Stock, Vivendi agrees
to vote, and to cause to be voted, all shares of Common Stock owned by it and
its Controlled Affiliates that represent shares of Common Stock in excess of
9.9% of the issued and outstanding Common Stock (such 9.9%, the “Minority
Interest”) (a) in a manner proportionally consistent with the vote of the shares
of Common Stock not owned by Vivendi and its Controlled Affiliates or (b) in
accordance with the recommendation, if any, of a majority of the Independent
Directors then serving on the Board.  Shares of Common Stock owned by Vivendi
and its Controlled Affiliates up to the Minority Interest may be voted by
Vivendi and its Controlled Affiliates in their sole discretion.

 

3.2 Agreement to Vote in Favor of Amendment to Bylaws.  Vivendi, on behalf of
itself and its Controlled Affiliates, hereby agrees to vote in favor of any
proposed amendments by the Company to the Charter or Bylaws that amend the
Charter and/or Bylaws (as applicable) to (a) remove all references to the
“Vivendi Nominating Committee,” the “Executive Nominating Committee” and the
“Special Nominating Committees” (each as defined in the Bylaws) and all
references to any of the definitions listed in Section 3.3(b) of the Bylaws
(other than the definition of “Blizzard”) or Article X of the Charter, (b) amend
all sections of the Charter or Bylaws (as applicable) that reference or to the
extent that they are otherwise implicated, directly or indirectly, by the terms
“Vivendi Nominating Committee,” “Executive Nominating Committee” and “Special
Nominating Committees” or any of the definitions listed in Section 3.3(b) of the
Bylaws or Article X of the Charter, including, for the avoidance of doubt,
Sections 3.2, 3.3, 3.4(b), 3.6, 3.10(c), 3.10(d), 3.10(f), 3.12 and 8.4 of the
Bylaws or Sections 5.1(b), 5.3, 5.4, 6.1, 8.1, 8.2, 8.3, 8.5, 8.6, 9.1 and 10.1
of the Charter and (c) otherwise eliminate any express rights of Vivendi to
representation on the Board or any other express rights of Vivendi with respect
to the Company, the Common Stock or otherwise that is not equally available to
every other stockholder of the Company (other than pursuant to this Agreement);
provided, that no such amendment shall terminate, amend, limit or modify any
rights to indemnification or exculpation provided by the Charter or the Bylaws
in any manner adverse to the beneficiaries thereof.

 

7

--------------------------------------------------------------------------------


 

3.3 Standstill.  Each of the Vivendi Parties, on behalf of itself and its
Controlled Affiliates, hereby agrees, that for the period commencing on the date
hereof and ending six months after the first date on which Vivendi and its
Controlled Affiliates, in the aggregate, beneficially own less than 5% of the
issued and outstanding Common Stock, none of the Vivendi Parties nor any of
their Controlled Affiliates will, in any manner, directly or indirectly: 
(a) acquire, offer or propose to acquire, or agree or seek to acquire, or
solicit the acquisition of, by purchase or otherwise, any Common Stock (or
beneficial ownership thereof) or rights or options to acquire any Common Stock
(or beneficial ownership thereof) or commence any tender or exchange offer for
any Common Stock (or beneficial ownership thereof); provided, however, that this
clause (a) shall not (i) apply to Common Stock or rights to acquire Common Stock
issued by the Company to Vivendi or any of its Controlled Affiliates as a
dividend, distribution or otherwise in respect of any Common Stock owned by
Vivendi and its Controlled Affiliates immediately after giving effect to the
Purchase Transaction or (ii) prohibit Vivendi or any of its Controlled
Affiliates from purchasing shares of Common Stock issued by the Company pursuant
to any public offering of Common Stock conducted by the Company; (b) call or
seek to call a meeting of the stockholders of the Company or initiate any
stockholder proposal for action by stockholders of the Company or engage in the
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
the Company, including soliciting consents or taking other action with respect
to the calling of a special meeting of the Company’s stockholders; (c) form,
join or in any way participate in a “group” (as defined under the Exchange Act
and the rules and regulations thereunder) with respect to the Company or Common
Stock (other than to the extent that Vivendi and its Controlled Affiliates
constitute a “group” as of the date hereof);  (d) otherwise act, alone or in
concert with others, to seek representation on or to control or influence the
management, board of directors or policies of the Company or to obtain
representation on the board of directors of the Company; (e) enter into or
agree, offer, propose or seek (whether publicly or otherwise) to enter into, or
otherwise be involved in or part of, any acquisition transaction, merger or
other business combination or similar transaction relating to all or part of the
Company or any of its subsidiaries or any acquisition transaction for all or
part of the assets of the Company or any of its subsidiaries or any of their
respective businesses or any recapitalization, restructuring, change in control
or similar transaction involving the Company or any of its subsidiaries;
(f) request that the Company or the Board amend, waive or otherwise consent to
any action inconsistent with any provision of this Section 3.3, (g) enter into
any discussions, negotiations, arrangements or understandings with any other
person with respect to any of the foregoing activities; (h) advise, assist,
encourage, act as a financing source for or other otherwise invest in any other
person in connection with any of the foregoing; (i) publicly disclose through
its authorized representatives any intention, plan or arrangement inconsistent
with any of the foregoing; or (j) expressly take any initiative with respect to
the Company which could require the Company to make a public announcement
regarding (A) such initiative or (B) any of the foregoing activities. For
purposes of this Section 3.3, the term “Common Stock” shall be deemed to include
any other equity securities of the Company.  The Company and Games acknowledge
and agree that no transfer, sale or other transaction with respect to the
Remaining Shares between Vivendi or any of its Controlled Affiliates, on the one
hand, and Vivendi or any of its Controlled Affiliates, on the other hand, that
is not prohibited under Section 7.4 of the Purchase Agreement shall be
prohibited by this Section 3.3.

 

8

--------------------------------------------------------------------------------


 

4. Financial Statements; Access to Information, Audit and Inspection.

 

4.1. Financial Statements.

 

(a)                                 In order to facilitate Vivendi’s
consolidation of the Company for financial reporting purposes, the Company will
provide to Vivendi the Company’s quarterly consolidated financial statements
through, and use its reasonable best efforts to comply with, Vivendi’s
consolidation and financial reporting process for all periods prior to and
including December 31, 2013.

 

(b)                                 The Company shall provide to Vivendi such
financial and tax-related information with respect to the Company and its
Subsidiaries for all periods prior to and including December 31, 2013 as is
reasonably necessary in order for Vivendi to comply with its reporting
obligations with respect to any “controlled foreign corporation” legislation,
including providing to Vivendi:

 

(i)                                     within 120 days following the end of
each calendar year:

 

(A)                               separate statutory accounts for the Company
and each of its Subsidiaries, each prepared on a standalone basis, in compliance
with French generally accepted accounting principles and consistent with
Vivendi’s instructions;

 

(B)                               reports of independent auditors on the
statutory accounts for each of the Company’s Subsidiaries that is located in a
jurisdiction where such reports is required; and

 

(C)                               a letter, in a form to be provided by Vivendi,
signed by the Company and each of its Subsidiaries, that authorizes Vivendi to
consolidate such statutory accounts.

 

(ii)                                  promptly following the payment by the
Company or any of its Subsidiaries of any corporate income tax paid by in any
jurisdiction, proof of such payments.

 

(c)                                  To the extent required to enable Vivendi to
comply with applicable French tax or regulatory requirements, including those
with respect to the BMC, the Company shall provide Vivendi with a draft copy of
each tax return required to be filed by the Company or any of its Subsidiaries
by applicable Law (each, a “Designated Tax Return”) at least 40 Business Days
prior to the due date (including any extensions of such due date) of the filing
of such Designated Tax Return. From time to time, as may be necessary, Vivendi
shall provide written notice to the Company indicating which category of tax
return (e.g. Federal income tax return on Form 1120) shall constitute a
Designated Tax Return for purposes of French tax or regulatory compliance.

 

(d)                                 In the event any material Tax Contest is
initiated by any Taxing Authority pertaining to any Designated Tax Return, the
Company shall (i) promptly notify Vivendi in writing of the existence of such
Tax Contest and (ii) to the extent required to enable Vivendi to comply with
applicable French tax or regulatory requirements as indicated in a written
request

 

9

--------------------------------------------------------------------------------


 

from Vivendi, (x) keep Vivendi reasonably informed of the material issues
arising during the course of such Tax Contest and (y) furnish to Vivendi a copy
of all written communications, documents, and other material writings as
specified in such request.

 

(e)                                  Vivendi agrees that it shall reimburse the
Company for the actual and reasonably documented out-of-pocket expenses
(including reasonable fees of attorneys, accountants and consultants) incurred
by the Company and its Subsidiaries in connection with providing to Vivendi the
materials described in Section 4.1(b) above; provided that such expenses are
previously approved by Vivendi (which approval shall not be unreasonably
withheld, conditioned or delayed).

 

(f)                                   The provisions of this Section 4.1 shall
remain operative until the Company has provided Vivendi with all of the
information required by this Section 4.1 for the fiscal quarter in which a
Termination Event first occurs; provided, however, that the requirements of
Section 4.1(a) shall continue following a Termination Event (i) for all periods
prior to the Termination Date and (ii) if the Company is no longer required to
file periodic reports pursuant to the Exchange Act.

 

4.2. Access to Information, Audit and Inspection.  Vivendi and its
Representatives shall have (and the Company shall cause its Subsidiaries to
provide Vivendi and its Representatives with) access at reasonable times and
during normal business hours to all pertinent books and records of the Company
and its Subsidiaries and their respective businesses (including those books and
records pertaining to periods prior to the Combination Closing Date (but
excluding any materials provided by advisors to the Company with respect to the
Combination Agreement and the transactions contemplated thereby)), including the
right to examine and audit any of such books and records and to make copies and
extracts therefrom.  Vivendi shall bear all expenses incurred by it or its
Representatives in making any such examination or audit and will reimburse the
Company for all reasonable out-of-pocket expenses incurred by it or its
Subsidiaries in connection therewith.  The Company shall, and shall cause each
of its Subsidiaries to, make arrangements for Vivendi and its Representatives to
have prompt access at reasonable times and during normal business hours to its
officers, directors and employees to discuss the business and affairs of the
Company and its Subsidiaries and the books and records pertaining thereto;
provided that Vivendi shall coordinate all requests for access to such officers,
directors and other personnel through the Company’s Chief Executive Officer. 
The provisions of this Section 4.2 shall continue to apply to the Company and
its Subsidiaries and be enforceable by Vivendi after a Termination Event, but
only to the extent, in each case, that such books and records and such access to
officers, directors and other employees are reasonably requested by Vivendi in
connection with any pending or threatened litigation, proceeding or
investigation instituted by a third party involving Vivendi or any of its
Affiliates insofar as such matter relates to the business or affairs of the
Company or such Subsidiary (including any matters relating to the business and
affairs of any predecessor businesses, and including relating to periods prior
to the date of a Termination Event). All non-public information provided to
Vivendi or its Affiliates or Representatives by the Company or its Affiliates or
Representatives shall be kept confidential by Vivendi and its Affiliates and
Representatives and shall not be disclosed by Vivendi and its Affiliates and
Representatives unless and to the extent required by applicable law or a
governmental agency.

 

10

--------------------------------------------------------------------------------


 

4.3. Additional Information.  In order to facilitate Vivendi’s drafting and
submission of its annual report and of its “activity and sustainable
development” report required under the French commercial code (or a “Cahier
RSE”), the Company will provide Vivendi with all information regarding the
Company and its subsidiaries reasonably requested by Vivendi and consistent with
past practice to draft the annual report and Cahier RSE for the complete year of
2013.

 

5. Registration Rights.

 

5.1.  Demand Registration.

 

(a)                                 Each Holder shall have the right, subject to
the terms of this Agreement and to the Purchase Agreement, to require the
Company to register for offer and sale under the Securities Act all or a portion
of the Registrable Securities then owned by such Holder subject to the
requirements and limitations in this Section 5.1. In order to exercise such
right, the Holder (the “Demanding Holder”) must give written notice to the
Company (a “Demand Notice”) requesting that the Company register under the
Securities Act the offer and sale of Registrable Securities (i) having a market
value on the date the Demand Notice is received (the “Demand Date”) of at least
$500 million based on the then prevailing market price, or (ii) representing at
least 7.5% of the outstanding Common Stock (on a fully diluted basis). Upon
receipt of the Demand Notice, the Company shall (i) prepare and file with the
Commission as soon as practicable and in no event later than 90 days after the
Demand Date a Demand Registration Statement relating to the offer and sale of
the Applicable Securities on any available form agreed to by the Demanding
Holder and the Company for which the Company then qualifies (which may include a
“shelf” Registration Statement under Rule 415 promulgated under the Securities
Act solely for use in connection with delayed underwritten offerings under
Rule 415 promulgated under the Securities Act) and (ii) use reasonable efforts
to cause such Demand Registration Statement to be declared effective under the
Securities Act as promptly as practicable. The Company shall use reasonable
efforts to have each Demand Registration Statement remain effective until the
earlier of (i) one year (in the case of a shelf Demand Registration Statement)
or 60 days (in the case of any other Demand Registration Statement) from the
Effective Time of such Registration Statement and (ii) such time as all of the
Applicable Securities have been disposed of by the Electing Holders. 
Notwithstanding the foregoing, it is understood and agreed the provisions of
this Section 5.1(a) shall not apply to the Market Offering Registration
Statements.

 

(b)                                 The Company shall have the right to postpone
(or, if necessary or advisable, withdraw) the filing, or to delay the
effectiveness, of a Registration Statement or offers and sales of Applicable
Securities registered under a shelf Demand Registration Statement or otherwise
suspend the use of any Prospectus if a majority of the Independent Directors of
the Company determines in good faith that the sale of Registrable Securities
covered by such Registration Statement (i) would interfere with any pending
financing, acquisition, corporate reorganization or other corporate transaction
involving the Company or any of its Subsidiaries, (ii) would require disclosure
of any event or condition that such directors determine would be disadvantageous
for the Company to disclose and which the Company is not otherwise

 

11

--------------------------------------------------------------------------------


 

required to disclose at such time, or (iii) would otherwise be materially
detrimental to the Company and its Subsidiaries, taken as a whole, and furnishes
to the Electing Holders a copy of a resolution of the Independent Directors
setting forth such determination; provided, however, that no single postponement
shall exceed 120 days in the aggregate. The Company shall advise the Electing
Holders of any such determination as promptly as practicable.

 

(c)                                  Notwithstanding anything in this
Section 5.1, the Company shall not be obligated to take any action under this
Section 5.1:

 

(i)                                     with respect to more than four
(4) Demand Registrations (provided that the Market Offering Registration
Statements shall not constitute Demand Registrations for purposes of this
Section 5.1(c)(i)) relating to underwritten offerings which have become
effective (or as otherwise provided in Section 5.1(e)) and which covered all the
Registrable Securities requested by the Demanding Holder to be included therein;
or

 

(ii)                                  with respect to more than two (2) Demand
Registration Statements which have become and remained effective (or as
otherwise provided in Section 5.1(e)) as required by this Agreement in a
twenty-four month period.

 

(d)                                 Other than with respect to the Market
Offering Registration Statements, the Company may include in any Registration
requested pursuant to Section 5.1(a) hereof other securities for sale for its
own account or for the account of another Person, subject to the following
sentence.  In connection with an underwritten offering, if the managing
underwriter advises the Company and the Electing Holders that in its good faith
view the number of securities requested to be registered exceeds the maximum
number which can be sold in such offering without materially adversely affecting
the pricing, timing or likely success of the offering (with respect to any
offering, the “Maximum Number”), the Company shall include such Maximum Number
in such Registration Statement as follows: (i) first, the Applicable Securities
requested to be registered by the Demanding Holder, (ii) second, the Applicable
Securities requested to be included by any other Electing Holders, if any,
(iii) third, any securities proposed to be included by the Company and
(iv) fourth, any other securities requested to be included in such Registration
Statement.  For purposes of this Agreement, an “underwritten offering” shall be
an offering pursuant to which securities are sold to a broker-dealer or other
financial institution or group thereof for resale by them to investors.

 

(e)                                  Other than with respect to any Marketing
Offering Registration Statement, the Demanding Holder shall have the right to
withdraw its Demand Notice (in which case such Demand Notice shall be deemed
never to have been given for purposes of Section 5.1(a) or Section 5.1(c))
(i) at any time prior to the time the Demand Registration Statement has been
declared or becomes effective if the Demanding Holder reimburses the Company for
the reasonable out-of-pocket expenses incurred by it prior to such withdrawal in
effecting such Registration, (ii) upon the issuance by the Commission or any
court or other governmental agency or authority of a stop order, injunction or
other order which prohibits or interferes with such Registration, (iii) if the
conditions to closing

 

12

--------------------------------------------------------------------------------


 

specified in the purchase agreement or underwriting agreement entered into in
connection with such registration are not satisfied other than as a result of
default by the Demanding Holder, or (iv) if the Company exercises any of its
rights under Section 5.1(b) of this Agreement. If the Holders withdraw a Demand
Notice pursuant to this Section 5.1(e) and the Company nevertheless decides to
continue with the Registration as to securities other than the Applicable
Securities, then the Holders shall be entitled to participate in such
Registration pursuant to Section 5.2 hereof, but in such case the Intended
Offering Notice must be given to the Holders at least 10 business days prior to
the anticipated filing date of the Registration Statement and the Holders shall
be required to give the Piggyback Notice no later than five business days after
the Company’s delivery of such Intended Offering Notice.

 

(f)                                   If any Registration pursuant to this
Section 5.1 (other than any Market Offering Registration) shall relate to an
underwritten offering, each of the Demanding Holder and the Company shall select
one or more joint lead managing underwriters reasonably acceptable to the other
party, which consent shall not be unreasonably withheld, conditioned or delayed,
and the right of any other Holder to participate therein shall be conditioned
upon such Holder’s participation in the underwriting agreements and arrangements
required by this Agreement.  If any Market Offering Registration pursuant to
this Section 5.1 shall relate to an underwritten offering, the Demanding Holder
shall select one or more lead managing underwriters reasonably acceptable to the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed, and no other Holder shall have the right to participate in such
offering.

 

(g)                                  For purposes of this Section 5, with
respect to any Registration in connection with a Market Offering Registration
Statement, the terms “Demanding Holder” and “Electing Holder” shall be deemed
references to Vivendi.  Notwithstanding anything in this Agreement to the
contrary, the rights of the Holders under Sections 5.1 and 5.2 shall be
suspended, and any sales by the Holders under Registrations shall be prohibited,
during the First Lockup Period and the Second Lockup Period (each as defined in
the Purchase Agreement), other than with respect to the filing of Market
Offering Registration Statements.  The parties hereby agree that the Company may
designate an existing effective registration statement of the Company, including
any Market Offering Registration Statement, as the Demand Offering Registration
Statement in satisfaction of the Company’s obligations under Section 5.1(a).

 

5.2.  Piggyback Registrations.

 

(a)                                 If at any time the Company intends to file
on its behalf or on behalf of any holder of its securities a Registration
Statement under the Securities Act in connection with a public offering of any
securities of the Company (other than a registration statement on Form S-8 or
Form S-4 or their successor forms), then the Company shall give written notice
of such intention (an “Intended Offering Notice”) to Vivendi and to each other
Holder (provided the Company shall not be obligated to provide an Intended
Offering Notice to any person (other than Vivendi and its Controlled Affiliates)
unless Vivendi or one of its Controlled Affiliates has provided written notice
to the Company that such other person qualifies as a “Holder” as provided in
this Agreement) at least 10

 

13

--------------------------------------------------------------------------------


 

business days prior to the date such Registration Statement is filed. Such
Intended Offering Notice shall offer to include in such Registration Statement
for offer to the public the number or amount of Registrable Securities as each
such notified Holder may request, subject to the conditions set forth herein,
and shall specify, to the extent then known, the number and class of securities
proposed to be registered, the proposed date of filing of such Registration
Statement, any proposed means of distribution of such securities, and any
proposed managing underwriter or underwriters of such securities. Any Holder
that elects to have its Registrable Securities offered and sold pursuant to such
Registration Statement shall so advise the Company in writing (such written
notice from any such Holder being a “Piggyback Notice”) not later than seven
business days after the date on which such Holder received the Intended Offering
Notice, setting forth the number of Registrable Securities that such Holder
desires to have offered and sold pursuant to such Registration Statement. Upon
the request of the Company, the Electing Holders shall enter into such
underwriting, custody and other agreements as shall be customary in connection
with registered secondary offerings or necessary or appropriate in connection
with the offering. Each Holder shall be permitted to withdraw all or part of its
Applicable Securities from any Registration pursuant to this Section 5.2 at any
time prior to the sale thereof (or, if applicable, the entry into a binding
agreement for such sale). If any Registration pursuant to this Section 5.2 shall
relate to an underwritten offering, the right of any Holder to participate
therein shall be conditioned upon such Holder’s participation in the
underwriting agreements and arrangements required by this Agreement.

 

(b)                                 In connection with an underwritten offering
initiated by the Company for its own account, if the managing underwriter or
underwriters advise the Company that in its or their good faith view the number
of securities proposed to be registered exceeds the Maximum Number with respect
to such offering, the Company shall include in such Registration such Maximum
Number as follows: (i) first, the securities that the Company proposes to sell,
and (ii) second, the Applicable Securities requested to be included in such
Registration pro rata among the Electing Holders and such other holders of
securities of the Company who have requested that their securities be included
in such underwritten offering  and who hold contractual registration rights with
respect to such securities, based on the respective amount of Applicable
Securities owned by them. In connection with an underwritten offering initiated
by holders of securities of the Company (other than the Holders) who have
requested that their securities be included in such underwritten offering and
who hold contractual registration rights with respect to such securities, if the
managing underwriter or underwriters advise the Company that in its or their
good faith view the number of securities proposed to be registered exceeds the
Maximum Number with respect to such offering, the Company shall include in such
Registration such Maximum Number as follows: (i) first, the securities that
holders of securities of the Company (other than the Holders) who have requested
that their securities be included in such underwritten offering  and who hold
contractual registration rights with respect to such securities propose to sell,
(ii) second, the Applicable Securities requested to be included in such
Registration pro rata among the Electing Holders, based on the respective amount
of Applicable Securities owned by them and (iii) third, the securities that the
Company proposes to sell.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The rights of the Holders pursuant to
Section 5.1 hereof and this Section 5.2 are cumulative, and the exercise of
rights under one such Section shall not exclude the subsequent exercise of
rights under the other such Section (except to the extent expressly provided
otherwise herein). Notwithstanding anything herein to the contrary, the Company
may abandon and/or withdraw any registration as to which rights under
Section 5.2 may exist (or have been exercised) at any time and for any reason
without liability hereunder. In such event, the Company shall notify each Holder
that has delivered a Piggyback Notice to participate therein. No Registration of
Registrable Securities effected pursuant to a request under this Section 5.2
shall be deemed to be, or shall relieve the Company of its obligation to effect,
a Registration upon request under Section 5.1 hereof. The Company may enter into
other registration rights agreements; provided, however, that the rights and
benefits of a holder of securities of the Company with respect to registration
of such securities as contained in any such other agreement shall not be
inconsistent with, or adversely affect, the rights and benefits of holders of
Registrable Securities as contained in this Agreement.

 

5.3.  Registration Procedures.  In connection with a Registration Statement, the
following provisions shall apply:

 

(a)                                 Each Electing Holder shall in a timely
manner (i) deliver to the Company and its counsel a duly completed copy of any
form of notice and questionnaire reasonably requested by the Company and
(ii) provide the Company and its counsel with such other information as to
itself as may be reasonably requested by the Company in connection with the
Company’s obligations under federal and state securities laws.

 

(b)                                 The Company shall furnish to each Electing
Holder, prior to the Effective Time, a copy of the Registration Statement
initially filed with the Commission, and shall furnish to such Electing Holders
copies of each amendment thereto and each amendment or supplement, if any, to
the Prospectus included therein.

 

(c)                                  The Company shall promptly take such action
as may be reasonably necessary so that (i) each of the Registration Statement
and any amendment thereto and the Prospectus forming part thereof and any
amendment or supplement thereto (and each report or other document incorporated
therein by reference in each case), when it becomes effective, complies in all
material respects with the Securities Act and the Exchange Act and the
respective rules and regulations thereunder, (ii) each of the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and (iii) each of the Prospectus forming part of the Registration Statement, and
any amendment or supplement to such Prospectus, does not at any time during the
period during which the Company is required to keep a Registration Statement
continuously effective under Section 5.1(a) (other than any period during which
it is entitled and elects to postpone offers and sales under
Section 5.1(b) (each, a “Postponement Period”)) include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

15

--------------------------------------------------------------------------------


 

(d)                                 The Company shall, promptly upon learning
thereof, advise each Electing Holder, and shall confirm such advice in writing
if so requested by any such Electing Holder:

 

(i)                                     when the Registration Statement and any
amendment thereto has been filed with the Commission and when the Registration
Statement or any post-effective amendment thereto has become effective;

 

(ii)                                  of any request by the Commission for
amendments or supplements to the Registration Statement or the Prospectus
included therein or for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for such purpose;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
securities included in the Registration Statement for sale in any jurisdiction
or the initiation of any proceeding for such purpose;

 

(v)                                 following the effectiveness of any
Registration Statement, of the happening of any event or the existence of any
state of facts that requires the making of any changes in the Registration
Statement or the Prospectus included therein so that, as of such date, such
Registration Statement and Prospectus do not contain an untrue statement of a
material fact and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Electing
Holders to suspend the use of the Prospectus until the requisite changes have
been made which instruction such Electing Holders agree to follow); and

 

(vi)                              if at any time any of the representations and
warranties of the Company contemplated by paragraph (l) below cease to be true
and correct or will not be true and correct as of the closing date for the
offering.

 

(e)                                  The Company shall use its commercially
reasonable efforts to prevent the issuance, and if issued to obtain the
withdrawal, of any order suspending the effectiveness of the Registration
Statement at the earliest possible time.

 

(f)                                   The Company shall furnish to each Electing
Holder, without charge, at least one copy of the Registration Statement and all
post-effective amendments thereto, including financial statements and schedules,
and, if such Electing Holder so requests in writing, all reports, other
documents and exhibits that are filed with or incorporated by reference in the
Registration Statement.

 

16

--------------------------------------------------------------------------------


 

(g)                                  The Company shall, (i) during the period
during that the Company is required to keep a Registration Statement
continuously effective under Section 5.1(a) or, (ii) with respect to the Market
Offering Registration Statements, during the period during that the Company is
required to keep such Market Offering Registration Statement continuously
effective pursuant to the terms of the Purchase Agreement, or (iii) during the
period during which the Company elects to keep a Registration Statement
continuously effective under Section 5.2(a), deliver to each Electing Holder and
any managing underwriter or agent, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) included in the Registration
Statement and any amendment or supplement thereto and other documents as they
may reasonably request to facilitate the distribution of the Registrable
Securities; and the Company consents (except during the continuance of any event
described in Section 5.3(d)(v) hereof) to the use of the Prospectus, with any
amendment or supplement thereto, by each of the Electing Holders and any
managing underwriter or agent in connection with the offering and sale of the
Applicable Securities covered by the Prospectus and any amendment or supplement
thereto during such period.

 

(h)                                 Prior to any offering of Applicable
Securities pursuant to the Registration Statement, the Company shall (i) use
reasonable efforts to cooperate with the Electing Holders and their respective
counsel in connection with the registration or qualification of such Applicable
Securities for offer and sale under any applicable securities or “blue sky” laws
of such jurisdictions within the United States as any Electing Holder may
reasonably request, (ii) use reasonable efforts to keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for the period during
which the Company is required to keep a Registration Statement continuously
effective under Section 5.1(a) or elects to keep effective under
Section 5.2(a) and (iii) take any and all other actions reasonably requested by
an Electing Holder which are necessary or advisable to enable the disposition in
such jurisdictions of such Applicable Securities; provided, however, that
nothing contained in this Section 5.3(h) shall require the Company to
(A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 5.3(h) or (B) take any action which would subject it to general service
of process or taxation in any such jurisdiction if it is not then so subject.

 

(i)                                     The Company shall, if requested by the
Electing Holders, use commercially reasonable efforts to cause all such
Applicable Securities to be sold pursuant to the Registration Statement to be
listed on any securities exchange or automated quotation service on which
securities of the Company are listed or quoted.

 

(j)                                    The Company shall cooperate with the
Electing Holders to facilitate the timely preparation and delivery of
certificates representing Applicable Securities to be sold pursuant to the
Registration Statement, which certificates shall comply with the requirements of
any securities exchange or automated quotation service on which any securities
of the Company are listed and quoted, and which certificates shall be free of
any restrictive legends and in such permitted denominations and registered in
such names as Electing Holders or any managing underwriter or agent may request
in connection with the sale of Applicable Securities pursuant to the
Registration Statement.

 

(k)                                 Upon the occurrence of any fact or event
contemplated by Section 5.3(d)(v) hereof, the Company shall promptly prepare a
post-effective amendment or supplement to the

 

17

--------------------------------------------------------------------------------


 

Registration Statement or the Prospectus, or any document incorporated therein
by reference, or file any other required document so that, after such amendment
or supplement, such Registration Statement and Prospectus do not contain an
untrue statement of a material fact and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading; provided, however, that the Company shall not be required
to take any such action during a Postponement Period (but it shall promptly
thereafter). In the event that the Company notifies the Electing Holders of the
occurrence of any fact or event contemplated by Section 5.3(d)(v) hereof, each
Electing Holder agrees, as a condition of the inclusion of any of such Electing
Holder’s Applicable Securities in the Registration Statement, to suspend the use
of the Prospectus until the requisite changes to the Prospectus have been made.

 

(l)                                     The Company shall, together with all
Electing Holders, enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering) and take all other reasonable and appropriate action in order to
expedite and facilitate the registration and disposition of the Registrable
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures
substantially similar to those set forth in Section 5.5 hereof with respect to
all parties to be indemnified pursuant to Section 5.5 hereof. In addition, in
such agreements, the Company will make such representations and warranties to
the Electing Holder(s) and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in primary equity
offerings. The Electing Holder(s) shall be party to such agreements and may, at
their option, require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters shall also be made to and for the benefit of the Electing
Holders to the extent applicable. No Electing Holder shall be required to make
any representations or warranties to or agreements with the Company or the
underwriters or agents, other than representations, warranties or agreements
relating to such Electing Holder of its Affiliates, its Registrable Securities
(including ownership and title) and its intended method of distribution or any
other representations required by law or reasonably requested by the
underwriters in light of the Electing Holders then current ownership and
representation on the Company’s board of directors.

 

(m)                             If requested by the managing underwriter in any
underwritten offering (including in connection with any underwritten offering
pursuant to either of the Market Offering Registration Statements), the Company
and each Holder (whether or not an Electing Holder) will agree to such
limitations on sale, transfer, short sale, hedging, option, swap and other
transactions relating to any securities of the Company or convertible or
exchangeable for securities of the Company (including any sales under Rule 144
of the Securities Act), and public announcements relating to the foregoing as
are then customary in underwriting agreements for registered underwritten
offerings; provided, however, that such limitations shall not continue beyond
the 90th day after the effective date of the Registration Statement in question
or, if later, the commencement of the public distribution of securities to the
extent timely notified in writing by the managing underwriters.

 

(n)                                 The Company shall use commercially
reasonable efforts to:

 

18

--------------------------------------------------------------------------------


 

(i)                                     (A) make reasonably available for
inspection by Electing Holders, any underwriter participating in any disposition
pursuant to the Registration Statement, and any attorney, accountant or other
professional retained by such Holders or any such underwriter all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and (B) cause the Company’s officers, directors
and employees to participate in road shows or other customary marketing
activities and to supply all information reasonably requested by such Electing
Holders or any such underwriter, attorney, accountant or professional in
connection with the Registration Statement as is customary for similar due
diligence examinations; provided, however, that all records, information and
documents that are designated by the Company, in good faith, as confidential
shall be kept confidential by such Holders and any such underwriter, attorney,
accountant or agent, unless such disclosure is required in connection with a
court proceeding after such advance notice to the Company (to the extent
practicable in the circumstances) so as to permit the Company to contest the
same, or required by law, or such records, information or documents become
available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided, further that, the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of the Electing Holders and the other parties
entitled thereto by one counsel designated by and on behalf of the Electing
Holders and such other parties;

 

(ii)                                  in connection with any underwritten
offering, obtain opinions of counsel to the Company (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the
underwriters) addressed to the underwriters, covering the matters customarily
covered in opinions requested in secondary underwritten offerings of equity
securities, to the extent reasonably required by the applicable underwriting
agreement;

 

(iii)                               in connection with any underwritten
offering, obtain “cold comfort” letters and updates thereof from the independent
public accountants of the Company (and, if necessary, from the independent
public accountants of any Subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to each
Electing Holder participating in such underwritten offering (if such Electing
Holder has provided such letter, representations or documentation, if any,
required for such cold comfort letter to be so addressed) and the underwriters,
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with secondary underwritten offerings of equity
securities;

 

(iv)                              in connection with any underwritten offering,
deliver such documents and certificates as may be reasonably requested by any
Electing Holders participating in such underwritten offering and the
underwriters, if any, including, without limitation, certificates to evidence
compliance with any conditions contained in the underwriting agreement or other
agreements entered into by the Company; and

 

(v)                                 use its best efforts to comply with all
applicable rules and regulations of the Commission and make generally available
to its security holders, as soon as

 

19

--------------------------------------------------------------------------------


 

reasonably practicable (but not more than fifteen months) after the effective
date of the Registration Statement, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder.

 

(o)                                 Not later than the effective date of the
applicable Registration Statement, the Company shall provide a CUSIP number for
all Registrable Securities and provide the applicable transfer agent with
printed certificates for the Registrable Securities which are in a form eligible
for deposit with The Depository Trust Company.

 

(p)                                 The Company shall cooperate with each
Electing Holder and each underwriter or agent participating in the disposition
of such Registrable Securities and their respective counsel in connection with
any filings required to be made with the NASD.

 

(q)                                 As promptly as practicable after filing with
the Commission of any document which is incorporated by reference into the
Registration Statement or the Prospectus, the Company shall provide copies of
such document to counsel for each Electing Holder and to the managing
underwriters and agents, if any.

 

(r)                                    The Company shall provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by such Registration Statement from and after a date not later than the
effective date of such Registration Statement.

 

(s)                                   With respect to the Registrations in
connection with the Market Offering Registration Statements, all uses of the
words “commercially reasonable efforts” in this Section 5.3 shall be deemed
replaced with the words “reasonable best efforts.”

 

(t)                                    The Company shall use reasonable best
efforts to take all other steps necessary to effect the timely registration,
offering and sale of the Applicable Securities covered by the Registration
Statements contemplated hereby.

 

5.4. Registration Expenses.  The Company shall bear all of the Registration
Expenses and all other expenses incurred by it in connection with the
performance of its obligations under this Agreement. The Electing Holders shall
bear all other expenses relating to any Registration or sale in which such
Electing Holders participate, including without limitation the fees and expenses
of counsel to such Electing Holders and any applicable underwriting discounts,
fees or commissions.

 

5.5. Indemnification and Contribution.

 

(a)                                 Upon the Registration of Applicable
Securities, the Company shall indemnify and hold harmless each Electing Holder
and each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Applicable Securities, and each of their
respective officers and directors and each person who controls such Electing
Holder, underwriter, selling agent or other securities professional within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such Person, an “Indemnified Person”) against any losses, claims, damages
or liabilities, joint or several, to which such Indemnified Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue

 

20

--------------------------------------------------------------------------------


 

statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Applicable Securities are to be
registered under the Securities Act, or any Prospectus contained therein, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company hereby agrees to reimburse such Indemnified Person for any reasonable
and documented legal or other expenses reasonably incurred by them in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
Indemnified Person in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
Registration Statement or Prospectus, or amendment or supplement, in reliance
upon and in conformity with written information furnished to the Company by such
Indemnified Person or its agent expressly for use therein; and provided,
further, that the Company shall not be liable to the extent that any loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon the use of any Prospectus after such time as the
Company has advised the Electing Holder in writing that a post-effective
amendment or supplement thereto is required, except such Prospectus as so
amended or supplemented.

 

(b)                                 Each Electing Holder agrees, as a
consequence of the inclusion of any of such Holder’s Applicable Securities in
such Registration Statement, and shall cause each underwriter, selling agent or
other securities professional, if any, which facilitates the disposition of
Applicable Securities to agree, as a consequence of facilitating such
disposition of Applicable Securities, severally and not jointly, to indemnify
and hold harmless the Company, its directors and officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement or Prospectus, or any amendment or
supplement, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Holder, underwriter,
selling agent or other securities professional, as applicable, expressly for use
therein; provided, however, that notwithstanding anything herein to the contrary
the maximum aggregate amount that any Electing Holder shall be required to pay
pursuant to this Section 5.5 in respect of any Registration shall be the net
proceeds received or to be received by such Electing Holder from sales of
Registrable Securities pursuant to such Registration.

 

(c)                                  Promptly after receipt by any Person
entitled to indemnity under Section 5.5(a) or (b) hereof (an “Indemnitee”) of
any notice of the commencement of any action or claim, such Indemnitee shall, if
a claim in respect thereof is to be made against any other person under this
Section 5.5 (an “Indemnitor”), notify such Indemnitor in writing of the
commencement thereof, but the omission so to notify the Indemnitor shall not
relieve it from any liability which it may have to any Indemnitee except to the
extent the Indemnitor is actually prejudiced thereby. In case

 

21

--------------------------------------------------------------------------------


 

any such action shall be brought against any Indemnitee and it shall notify an
Indemnitor of the commencement thereof, such Indemnitor shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other Indemnitor similarly notified, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnitee (which shall not be counsel to the
Indemnitor without the consent of the Indemnitee, such consent not to be
unreasonably withheld, conditioned or delayed). After notice from the Indemnitor
to such Indemnitee of its election so to assume the defense thereof, such
Indemnitor shall not be liable to such Indemnitee under this Section 5.5 or
otherwise for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such Indemnitee, in connection with the defense
thereof (other than reasonable costs of investigation) unless the Indemnitee
shall have been advised by counsel that representation of the Indemnitee by
counsel provided by the Indemnitor would be inappropriate due to actual or
potential conflicting interests between the Indemnitee and the Indemnitor,
including situations in which there are one or more legal defenses available to
the Indemnitee that are different from or additional to those available to
Indemnitor; provided, however, that the Indemnitor shall not, in connection with
any one such action or separate but substantially similar actions arising out of
the same general allegations, be liable for the fees and expenses of more than
one separate counsel at any time for all Indemnitees, except to the extent that
local counsel, in addition to their regular counsel, is required in order to
effectively defend against such action. No Indemnitor shall, without the written
consent of the Indemnitee, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnitee is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnitee from all liability arising out of such
action or claim and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of any Indemnitee. No
indemnification shall be available in respect of any settlement of any action or
claim effected by an Indemnitee without the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

(d)                                 If the indemnification provided for in this
Section 5.5 is unavailable or insufficient to hold harmless an Indemnitee under
Section 5.5(a) or Section 5.5(b) hereof in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each Indemnitor shall contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Indemnitor and the Indemnitee in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnitor and Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such Indemnitor or by
such Indemnitee, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5(d) were determined solely by pro rata allocation
(even if the Electing Holders or any underwriters, selling agents or other
securities professionals or all of them were treated as one entity for such
purpose) or by any other method of allocation which does not take

 

22

--------------------------------------------------------------------------------


 

account of the considerations referred to in this Section 5.5(d). The amount
paid or payable by an Indemnitee as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnitee in connection with investigating or defending any such action or
claim. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The obligations
of the Electing Holders and any underwriters, selling agents or other securities
professionals in this Section 5.5(d) to contribute shall be several in
proportion to the percentage of Applicable Securities registered or
underwritten, as the case may be, by them and not joint.

 

6. Intentionally Omitted.

 

7. Intentionally Omitted.

 

8. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damages to the other parties if a party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other parties will not have an adequate remedy at law or in
damages. Accordingly, each party hereto agrees that injunctive relief or any
other equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the other party has an adequate remedy at law or in
damages. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with any other
party’s seeking or obtaining such equitable relief.

 

9. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, assigns, heirs and devises, as applicable; and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement. This Agreement shall not be assignable without the written consent of
the other party hereto, except that Vivendi may assign, in its sole discretion,
all or any of its rights, interests and obligations hereunder (other than under
Section 3) to any of its Controlled Affiliates and its rights and obligations
under Section 5 to any Holder in connection with the transfer to such Holder of
Registrable Securities; provided that such Controlled Affiliates or other
Holders, as the case may be, execute a counterpart to this Agreement concurrent
with such assignment and, provided, further, that Vivendi shall be responsible
if any its Controlled Affiliates do not fulfill their obligations hereunder.

 

10. Termination. This Agreement will terminate automatically, without any action
on the part of any party hereto, upon the occurrence of a Termination Event;
provided, however, that the following provisions shall survive the termination
of this Agreement in accordance with their terms: Section 3, Section 4,
Section 5 (solely to the extent applicable to the Market Offering Registration
Statements and with respect to Section 5.5), Section 12, Section 13, Section 14
and Section 18.  The Company acknowledges and agrees that (i) as of the date
hereof, after giving effect to the transactions contemplated by the Purchase
Agreement, the Company’s insider

 

23

--------------------------------------------------------------------------------


 

trading policy does not apply to Vivendi and its Controlled Affiliates and
(ii) the Company will not amend its insider trading policy to increase the scope
of its applicability to Vivendi and its Controlled Affiliates.

 

11. Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
the conflicts of laws provisions thereof.

 

13. Jurisdiction; Waiver of Venue. Each of the parties hereto, including its
successors and permitted assigns, irrevocably agrees that any legal action or
proceeding arising out of or related to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by any other party hereto
or its successors or assigns may be brought and determined in the Court of
Chancery in and for New Castle County in the State of Delaware (or, if such
court lacks jurisdiction, any appropriate state or federal court in New Castle
County in the State of Delaware), and each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action, suit or
proceeding relating thereto except in such courts).  Each of the parties agrees
further to accept service of process in any manner permitted by such courts. 
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or related to this Agreement or the
transactions contemplated hereby, (i) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure lawfully to serve process, (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(iii) to the fullest extent permitted by law, that (A) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts and (iv) any
right to a trial by jury.

 

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given or made by a party hereto only upon
receipt by the receiving party at the following addresses (if mailed) or the
following telecopy numbers (if delivered by facsimile), or at such other address
or telecopy number for a party as shall be specified by like notice:

 

24

--------------------------------------------------------------------------------


 

(a)                               if to Vivendi or VHI LLC, to

 

Vivendi, S.A.

42 avenue de Friedland

75008 Paris, France

Attention:

Frédéric Crépin

 

Philippe Capron

Fax:

+33 1 71 71 3150 (Crépin)

 

+33 1 71 71 3166 (Capron)

Email:

frederic.crepin@vivendi.com

 

philippe.capron@vivendi.com

 

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067

Attention:

Ruth Fisher

 

Mark Lahive

Fax:

(310) 551-8741

Email:

Rfisher@gibsondunn.com

 

Mlahive@gibsondunn.com

 

(b)                                 if to the Company, to

 

Activision Blizzard, Inc.

 

3100 Ocean Park Boulevard

 

Santa Monica, California 90405

 

Attention: Chief Legal Officer

Fax: (310) 255-2152

Email:

chris.walther@activision.com

 

with copies (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:

Adam O. Emmerich

 

DongJu Song

Fax:

(212) 403-2000

Email:

AOEmmerich@wlrk.com

 

DSong@wlrk.com

 

and

 

25

--------------------------------------------------------------------------------


 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attention:

Peter A. Atkins

 

Neil P. Stronski

Fax:

(212) 735-2000

Email:

peter.atkins@skadden.com

 

neil.stronski@skadden.com

 

15. Severability. This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of the balance of this Agreement or of any other term
hereof, which shall remain in full force and effect. If any of the provisions
hereof are determined to be invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.

 

16. Waiver. The parties hereto may, to the extent permitted by applicable Law,
subject to Section 18 hereof, (a) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto or
(b) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a party hereto to any such waiver shall be valid
only if set forth in a written instrument signed on behalf of such party. The
failure of any party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.

 

17. Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.

 

18. Enforcement of Company Rights.  Each of the Parties hereto acknowledges and
agrees that the Independent Directors of the Company shall have the sole and
exclusive right to control (acting by a majority vote of such Independent
Directors) (i) the granting of all approvals, consents or waivers by the Company
hereunder, (ii) the giving of all notices by the Company hereunder, (iii) the
approval (or disapproval) of the Company’s entry into any amendment or
supplement to this Agreement, or (iv) the Company’s exercise of its rights and
remedies hereunder vis-à-vis Vivendi.

 

19. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
such counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 

20. Headings. All Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

VIVENDI S.A.

 

 

 

 

 

By:

/s/ Philippe Capron

 

 

Name: Philippe Capron

 

 

Title: Chief Financial Officer and Member of the Management Board

 

[Signature Page to Amended and Restated Investor Agreement]

 

--------------------------------------------------------------------------------


 

 

VIVENDI HOLDING I LLC

 

 

 

 

 

By:

/s/ George E. Bushnell III

 

 

Name: George E. Bushnell III

 

 

Title: President and Secretary

 

[Signature Page to Amended and Restated Investor Agreement]

 

--------------------------------------------------------------------------------


 

 

ACTIVISION ENTERTAINMENT HOLDINGS, INC. (f/k/a VIVENDI GAMES, INC.)

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name: Dennis Durkin

 

 

Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Investor Agreement]

 

--------------------------------------------------------------------------------


 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name: Dennis Durkin

 

 

Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Investor Agreement]

 

--------------------------------------------------------------------------------